STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   December 17, 2015
               Plaintiff-Appellee,

v                                                                  No. 321742
                                                                   Wayne Circuit Court
BLAKE KEVIN STOVER,                                                LC No. 13-009768-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and CAVANAGH and GLEICHER, JJ.

GLEICHER, J. (concurring in part and dissenting in part).

        I concur with the majority’s resolution of this case but for its determination that remand
for a Crosby hearing is unnecessary because defendant was not prejudiced by judicial fact-
finding in the calculation of defendant’s offense variable scores.1 The trial judge expressed a
preference to sentence defendant within the guidelines, explaining: “I don’t want this case
coming back.” The majority assumes that the trial court would sentence defendant above the
guidelines if permitted to do so on remand. While this may be true, I believe that defendant must
be afforded an opportunity to run that risk. Defendant has demonstrated preserved plain error
with regard to his sentence and in my view is thereby entitled to avail himself of the remedy set
forth in Lockridge.



                                                            /s/ Elizabeth L. Gleicher




1
 In People v Lockridge, 498 Mich 358, 399; __ NW2d __ (2015), the Supreme Court held that
where a defendant’s offense variables were scored based on judicially-found facts and “a
corresponding reduction in the defendant’s OV score to account for the error would change the
applicable guidelines minimum sentence range,” remand is required for a hearing modeled on the
procedure set forth in United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                               -1-